ALLOWABILITY NOTICE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 10/06/2021 is acknowledged.  Claims 1-3 have been amended.  Claims 4-5 have been cancelled.  Claims 1-3 are pending in the application.  Applicant’s amendments to the specification, drawings, and claims have overcome the objections and 112a new matter rejections previously set forth in the Final Office Action mailed 07/06/2021.

Response to Arguments
Applicant’s arguments filed 10/06/2021, see page 5, third paragraph, have been fully considered and are persuasive. It is understood that the system has an energy source in the form of an accumulator tank containing carbon dioxide, and that operation of the system converts energy of the carbon dioxide into mechanical energy. For that reason, the 101 and associated 112a enablement rejections of the claims have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael O’Brien on 11/03/2021.
The title has been amended as follows:
	

Reasons for Allowance
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination in independent claim 1 including “a heat exchanger, operatively connected to the compressor and to a first manifold through a pressure differential orifice; wherein the heat exchanger is configured to cross a hot carbon dioxide stream from the compressor and a cold carbon dioxide stream comprising a low pressure low temperature subcritical carbon dioxide from the pressure differential orifice resulting in a high enthalpy supercritical carbon dioxide that is delivered to a second manifold; a rotary engine, mechanically coupled to the first manifold with a check valve at an exhaust port; wherein the rotary engine is further mechanically coupled to the second manifold with a first electronic compression injector at a first injector port and a second electronic compression injector at a second injection port” is not disclosed or rendered obvious over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        11/08/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, November 8, 2021